Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity/Reexam Information for 14/208082 
    
        
            
                                
            
        
    

Parent Data14208082, filed 03/13/2014 and having 2 RCE-type filings thereinClaims Priority from Provisional Application 61794721, filed 03/15/2013 Child Data14341304, filed on 07/25/2014 and having 2 RCE-type filings therein, is a continuation in part of 14208082 , filed on 03/13/2014 and having 2 RCE-type filings therein






Non-Final Office Action 

Claims 1, 3, 4, 12-32 and 40-44 are pending.   
1, 3, 4, 12, 13, 21-23, 27, 29, 31, 32, and 40-44 were rejected.
Claims 14-20, 24-26, 28 and 30 were withdrawn. 
No claim is allowed. 














Election of Invention

Previously, Applicants elected invention of group III and species of CSA-13 without traverse.  See Examiner interview summary dated 02//19/2016 for election.  

Elected species

Previously, response to restriction requirement filed by Applicants on 11/11/2015. Applicants elected group I, claims 1-13, and elected a species of the compound CSA-13 without traverse.  

The response to restriction requirement was found incomplete because there was no election species of compound and disease to be treated.  In an Examiner initiated interview summary dated 02//19/2016, Applicants attorney elected a method for treating inflammatory bowel disease by cationic steroid antimicrobial CSA-13.

Terminal Disclaimer

Terminal disclaimer was filed on 09/14/2018 and approved for double patenting over co-pending application 14/341304.

Response to Remarks

Appeal brief filed on 03/16/2021 is acknowledged.  Applicant’s arguments were considered as filed in appeal brief and were found persuasive therefore, previous rejection was withdrawn.  New office action is as follows:

Claim Rejections - 35 USC § 112

Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
It is unclear what is intended by “fold regulation” in claims 42-44.  
Specification discloses in tables 1, Gene expression results for C-13 gene symbol fold regulation Fold Regulation IL1A -5.5237 IL1B -16.3901 TLR2 -7.6418 TLR4 -2.6139 TLR6 -4.8417 TLR8 -2.107 TLR9 -
Similarly in table 2, specification discloses that Gene expression results for CSA-44 gene symbol fold regulation IL1A -6.0325 IL1B -28.5329 IRAK2 -31.8021 NFKB1 -3.2891 NFKB2 -2.2766 NFKBIA -52.206 TLR2 -15.7179 TLR4 -2.977 TLR6 -2.392 TLR8 -8.2256 TLR9 -1.8905 TNF -25.9588 TNFRSF1A -2.2461 
	Citation of “Fold regulation” as in claims 42-44 were not defined in the specification.  
	Specification does not disclose about “fold regulation” as in claims 42-43. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply: 
Claim 42 is drawn to the method of Claim 1, wherein the CSA compound modulates the one or more genes related to inflammation by effecting fold regulation of the one or more genes.
Similarly claims 43 and 44 also contains “inflammation effecting fold regulation” as in Tables 1-3 as follows:
TABLE-US-00001 TABLE 1 Gene Expression Results for CSA-13 Gene Symbol Fold Regulation IL1A5.5237 IL1B -16.3901 TLR2 -7.6418 TLR4 -2.6139 TLR6 -4.8417 TLR8 -2.107 TLR9 -2.1421 TNF -8.1805 TNFRSF1A -5.1031 IRAK2 -43.5175 NFKB1 -3.4437 NFKB2 -4.2155 NFKBIA -22.966 
Fold Regulation IL1A -6.0325 IL1B -28.5329 IRAK2 -31.8021 NFKB1 -3.2891 NFKB2 -2.2766 NFKBIA -52.206 TLR2 -15.7179 TLR4 -2.977 TLR6 -2.392 TLR8 -8.2256 TLR9 -1.8905 TNF -25.9588 TNFRSF1A -2.2461 
TABLE-US-00003 TABLE 3 Gene Expression Results for CSA-90 Gene Symbol Fold Regulation IL1A -6.96 IL1B -3.6734 IRAK2 -52.0069 NFKB1 -4.718 NFKB2 -2.5474 NFKBIA -26.0352 TLR2 -13.6933 TLR4 -3.4278 TLR6 -2.0885 TLR8 -4.1972 TLR9 -1.8613 TNF -4.8514 TNFRSF1A -7.3196 
Specification does not describes Fold regulation as in claims 41-44.

Claimed invention is not fully described in the specification as claimed. The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
In claims 42-44, “Fold regulation” was not described in the specification.

35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3, 4, 12, 13, 27, 29, 31, 32, and 40-44 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bucki et al. (J. of Antimicrobial Chemotherapy (2007) 60, 535-545, 892), Savage et al. (US Patent 6,350,738) and Lawrence, Toby (The Nuclear Factor NF-?B Pathway in Inflammation Lawrence, Toby (The Nuclear Factor NF-?B Pathway in Inflammation, Cold Spring Harb Perspect Biol. 2009 Dec; 1(6): a001651). 

These references teaches CSAs and CSA-13 for treating chronic infection and inflammation and treating various diseases such as gingivitis, periodontitis, Crohn disease and others as instantly claimed which embraces Applicants claimed invention.  See the entire documents. 


Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 1, 3, 4, 12, 13, 27, 29, 31, 32, and 40-44, Bucki et al. teaches cationic steroid antibiotic, CSA-13, named Ceragenin can be used to treat chronic infection. (Lines 1-4. Discussion). Bucki et al teaches resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum. Bucki et al. teaches that CSA-13 antibiotic has potential advantages in treating chronic infection in CF airways. (Last para of the reference). CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results).  See figure 1 where structure of Ceragenin CSA-13 is disclosed. (Page 536).   It teaches membrane-active cationic steroid antibiotics (CSAs) antibacterial activity against Gram-positive and Gram-negative bacteria.  (Page 536, 2nd paragraph). 
 Bucki et al. discloses that “CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.” (See left column, page 543).

Bucki et al. teaches that CSA -13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin.  The concentration of CSA-13 sufficient to decrease the CF sputa bacteria load by~90% is at least 10 times lower than C-13 formed aggregates with DNA or D-actin.    Bucki et al. teaches that both CSA 13 and LL37 prevent lipopolysaccharide-induced translocation of NF-kB in HEAC, which suggests that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components.  (Results). 
Therefore, Bucki teaches elected species CSA-13 and teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection. Since CSA compounds possess both antibacterial property and anti-inflammatory property therefore, one skilled in the art would have reasonable expectation of success to use CSA compounds as anti-inflammatory agent in addition to using as anti-bacterial agent.
Bucki et al. teaches elected species CSA-13 Ceragenin (See fig. 1 on page 536).

In regards to claims 1, 3, 4, 12, 40-41, Bucki teaches that in addition to bactericidal activities, the antibacterial agents LL37 and CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and figure 4 on 540).  Figure shows 4LPS-induced (0.1 mg/L) translocation of NF-κB from cytoplasm to nucleoplasm of HAEC (in EBM-2 with supplements) is inhibited by LL37 (47.6 mg/L) and CSA-13 (8.2 mg/L). Data from one representative experiment are shown (a). Quantification of NF-κB translocation to the nucleus in HAEC after LPS, LPS + LL37 or LPS + CSA-13 treatment (b). 

The images depict the surface morphology of PAO1 bacteria in a control sample (upper row) and after treatment in PBS buffer (with CSA-13 (middle row) or LL37 (lower row). Each inset graph displays a line scan extracted from AFM height images (data not shown) for a more quantitative look at the surface morphological variances; y-axis (height) scales are the same in each line scan. Data from one representative experiment performed in triplicate are shown. (Figure 7, page 542).

Bucki teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection and CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results of Abstract on page 535). Furthermore, Bucki et al. teaches that CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate (see Conclusions of Abstract on page 535).

    PNG
    media_image1.png
    163
    486
    media_image1.png
    Greyscale

Structure of LL37, WLBU2 and HB71 peptides and ceragenin CSA-13. For amino acids, the one-letter code is used.

    PNG
    media_image2.png
    195
    373
    media_image2.png
    Greyscale


In regards to claim 42-44, Bucki teaches antibacterial agents LL37 and CSA-13 can decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540).  Bucki teaches that CSA molecules have potential for the treatment of chronic infections and inflammation. In regards to claims 41-44, about modulation of genes related to inflammation is expected by CSA compounds as taught by Bucki et al. The property of the compound is inherent.
In regards to “fold regulation” claims are given broadest reasonable interpretation (MPEP § 2111). The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given a special definition given to claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999). See MPEP 2173.02 for more information about determining whether claim language is definite
Therefore, a person skilled in the art would at the time the invention was filed would have motivation to apply the teachings of Bucki et al. and use CSA-13 and other CSA compounds for treating inflammation with reasonable expectation of success. Bucki teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection and CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. Bucki et al. teaches that CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate (see Conclusions of Abstract on page 535).

Ascertaining the differences between the prior art and the claims at issue (MPEP 2141.02)
While Bucki teaches that CSA-13 reduces inflammation and may contribute to anti-inflammatory functions of cationic antibacterial agents.  Bucki teaches that in addition to bactericidal activities, CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540) and CSA molecules have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate. 
Bucki does not explicitly teaches a specific genes as listed in claim 1 and pharmaceutical salt of CSA compounds as in claims 1 and 13.
Savage teaches CSA-13 and other cationic steroids antibacterial (CSA) agents and its advantages.  
In regards to claims 31 and 32 drawn to human. Savage et al teaches the studies in human.  (Lines 24-43, col. 11). 



In regards to salts of CSA compounds as claim 1 and 13, Savage (US ‘738) teaches pharmaceutically acceptable salts of CSA compounds.  (Lines 48-49, col. 2, lines 63-67, col. 4 to lines 1-3, col.5) and in claim 9.  In regards to claim 13, pharmaceutically acceptable salt includes hydrochloride salts.  

	A person skilled in the art would make pharmaceutically acceptable salts including hydrochloride salts at the time the invention was filed because Savage teaches pharmaceutical composition of CSA compounds as instantly claimed.  One skilled in the art would have motivation to prepare pharmaceutically acceptable salts of CSA compounds as taught by Savage et al. 
	It teaches method of administering the CSA compound by various routes (Lines 24-43, col. 11).
In regards to claim 1, citation of specific inflammatory genes modulation by CSA compounds as claimed is considered inherent and obvious to one skilled in the art at the time the invention was filed.   When the same compound is used for the same treatment the effects are considered inherent.  Citation of genes in claims would not make the compound or its treatment any impact on the property of the compounds of claim 1.  The property of the CSA compound for treating inflammatory bowel disease, chronic inflammation and/or pain as in claim 1, is expected to be the same and will modulate one or more genes related to inflammation will have same effect.  
Savage et al. (US’738)
Fig-4

    PNG
    media_image3.png
    135
    376
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was filed to treat chronic inflammation and/or pain associated with the chronic inflammatory bowel disease, Crohn’s disease and other diseases listed in claim 1.  
Savage teaches that CSA also act to sensitize bacteria to other antibiotics. e.g., erythromycin and non-obvious (Lines 10-27, col. 7). Administration via various methods are taught. (Lines 34-43, col. 11)
In regards to the administration, Savage teaches the compounds may be administered to any host, including a human or non-human animal. These compounds are useful as antimicrobial agents, antiviral agents, and antifungal agents. (Lines 24-33, col. 11). The dosage of the composition will depend on the condition being treated, the particular derivative used, and other clinical factors such as weight and condition of the patient and the route of administration of the compound. (Lines 30-44, col. 12).
Savage et al. (US Patent 6,350,738) teaches that pharmaceutical compositions are useful as antibacterial agents, sensitizers of bacteria to other antibiotics and disrupters of bacterial membranes. CSA compounds are useful to treat humans and animals having a bacterial infection. The pharmaceutical compositions can include an effective amount of the steroid derivative alone or in combination with other antibacterial agents.  The antibacterial properties of some CSA compounds are summarized in Table 14 (col. 71).
Bucki et al. discloses that “CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.”
 As Bucki et al. (2007) discloses that CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.( left column, page 543). 
In addition to explain about role of NF-kB, Lawrence, Toby teaches canonical NF-κB pathway in inflammation. It teaches that the canonical NF-κB pathway has been defined primarily in response to TNFα and IL-1 signaling, prototypical proinflammatory cytokines that have important roles in the pathogenesis of chronic inflammatory diseases such as rheumatoid arthritis (RA), inflammatory bowel disease (IBD), asthma, and chronic obstructive pulmonary disease (COPD).  (1st and 2nd para, left col. p-3).
NF-κB activation is also widely implicated in inflammatory diseases (Table 1)) 

    PNG
    media_image4.png
    323
    438
    media_image4.png
    Greyscale

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Inherent feature need not be recognized at the time of the invention.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.”).  
See Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999), holds the failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation.  Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary skill in the art, who may not recognize the inherent characteristics or functioning of the prior art.  However the discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer.  

Finding of prima facie obviousness, Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use CSA-13 for treating inflammation by as taught by Savage et al., Bucki and because the compound CSA and its property is specifically taught by the prior art. CSA-13 for treating inflammation because Bucki et al. provides motivation that CSA molecules (specifically discloses CSA-13) have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate.  Bucki demonstrates that both CSA-13 and LL37 prevent lipopolysaccharide-induced translocation of NF-kB in HAEC, thereby suggesting that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components therefore, CSA molecules target membranes based in part on electrostatic interactions, they effectively kill different types of bacteria and are unlikely to induce resistance, (see page 536, 2nd paragraph).  One skilled in the art would use Bucki because it teaches that in addition to bactericidal activities, the antibacterial agents LL37 and CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540).  It teaches CSA-13 may contribute to anti-inflammatory functions of cationic antibacterial agents. (See left column on page 543).

 In regards to method of treating specific diseases by CSA-13 and other CSA compounds, such as inflammatory bowel disease or Crohn’s diseases, Savage (‘702) teaches treatment gastritis, colitis, ileitis, Crohn's disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, a gastric ulcer, a peptic ulcer, a buccal ulcer, a nasopharyngeal ulcer, an esophageal ulcer, a duodenal ulcer, a gastrointestinal ulcer, an autoimmune disorder, inflammation associated with cancer, cancer treatment, or radiation, and/or pain and others (Abstract). 
One skilled in the art would apply the teachings of prior art to treat IBD (elected species) by using CSA, since inflammatory bowel disease (IBD) is a group of disorders in which the intestines become inflamed. The likeliest cause is an immune reaction the body has against its own intestinal tissue.  The cationic steroid antimicrobial which includes elected species CSA-13 is expected to reduce inflammation and is expected to treat inflammatory bowel disease, Crohn's disease and ulcerative colitis.  In chronic inflammatory bowel disease (IBD) is when there is a severe inflammation, the disease is considered active and the person experiences a flare-up of symptoms. When there is less or no inflammation, the person usually is without symptoms and the disease is said to be in remission.  As there are two major types of IBD are ulcerative colitis and Crohn's disease. Ulcerative colitis is limited to the colon or large intestine. Crohn's disease, on the other hand, can involve any part of the gastrointestinal tract from the mouth to the anus. Most commonly, though, it affects the small intestine or the colon or both.   IBD is a disease with an unknown cause. Some agent or a combination of agent’s bacteria, viruses, and antigens triggers the body's immune system to produce an inflammatory reaction in the intestinal tract. It could also be that the body's own tissue causes an autoimmune response.  
Therefore, cationic steroid antimicrobials CSAs including CSA-13 are expected to treat inflammation including inflammatory bowel disease, Crohn's disease and ulcerative colitis.  Chronic IBD is when there is severe inflammation, the disease is considered active and the person experiences a flare-up of symptoms.  CSA-13 is expected to treat chronic IDB or IDB, which can be caused by any reason, it can be inflammation or immune system is triggered.

  Specification discloses dual mode of action of CSA which is expected to bind bacterial lipids and thereby prevents inflammatory responses leading to alveolar bone loss.  [0187]. CSAs are expected to bind the bacterial lipids and thereby prevent inflammatory responses.  [0188]. Instant specification discloses inflammation Gene Regulation and teaches that results illustrate the potential of CSAs for modulation inflammation (Line 11 on page 64).  Specification discloses gene expression results for CSA-13 (Table 1), CSA 44 (Table 2) and CSA-90 (Table 3). [0184].   Instant specification discloses treatment of infection caused by P. Gingival is and percent bone loss in rat ligature model of periodontal disease.  Periodontitis is caused by inflammatory response to bacterial infection.  CSA compounds were given with anti-inflammatory agent cimetidine. The treatment of inflammatory bowel disease was not explained.

The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ   289, 293.  In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103

	Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucki et al, Savage et al. and Lawrence, T as applied to claims 1, 3, 4, 12, 13, 27, 29, 31, 32, and 40-44above, and further in view of  Dumortier G, et al. (A review of poloxamer 407 pharmaceutical and pharmacological characteristics. Pharm Res. 2006 Dec; 23(12):2709-28 doi: 10.1007/s11095-006-9104-4. Epub 2006 Nov 11. PMID: 17096184) 892, dated 08/06/2021).  These references teach the claimed invention as in claim 21-24. See the entire documents. 
Dumortier G, et al. teaches that Poloxamer 407 thermosetting gel reduces drug degradation in muscle tissue and contributes to slowdown (1st and 2nd para, left col. Page-2722). 
The refernece teaches poloxamer 407 in combination with other polymers such as inclusion of liposome or nanoparticles in a poloxamer 407 thermoreversible gel to promote drug delivery.  (See 1st. para, left col. page 2710).   
It teaches that adding poloxamer 407 in pharmaceutical encapsulation (e.g. Nano capsule, liposomes) or inclusion (cyclodextrin) leads to significantly improve the drug release profile.  (1st para, left col. p-2721).
It teaches that suitable combination of copolymers with poloxamer 407 may be determined with the objective of optimization. (2nd para, left col. p-2721).  
See table III where in vitro release studies conducted with Poloxamer 407 (P407). (Pages -2716-18). Lawrence ref. teaches application of one or more poloxamer 407 and other polymers as cited above.  

In regards claims 22 and 23 to ratio of one or two poloxamer surfactant to CSA is in between about 50:1 to 1:50 and in claim 23 ratio of one or two poloxamer surfactant to CSA is in between about 30:1 to about 3:1.   
Dumortier et al teaches various ratios of Poloxamer to drug.  See Table III  (page 2716) where some examples where various percentage of P407with drug are disclosed for example 25%, 15%, 20-30%, 16%, and 30-35%.  The amount and ratio varies with the route for example peritoneal, rectal, topical, ophthalmic, injectable and others as expected.  Therefore, amount and ratio of Poloxamer with the drug depends on (1) the nature of drug and (2) on route of administration.     

It would have been obvious to one skilled in the art at the time the invention was filed to add poloxamer 407 shows thermoreversible properties which is useful in optimizing drug formulation.  Furthermore advantages of using poloxamer 407 copolymer is that it can be combined with other polymers in a suitable ratio depending on the drug, treatment, disease and its route of administration.  A person skilled in the art at the time the invention was filed would find a suitable ratio which would be expected to reduce the degradation. Therefore, claims 21-23 are considered obvious over Dumortier et al for the reasons cited above.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/ Primary Examiner, Art Unit 1628